            Case 3:20-cr-00210-IM       Document 13       Filed 11/04/20    Page 1 of 1




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


  UNITED STATES OF AMERICA                            3:20-cr-00210-IM

                   v.                                 ORDER DISMISSING INFORMATION
                                                      WITHOUT PREJUDICE
  THEODORE MATTHEE O'BRIEN,

                 Defendant.

This matter, having come before the Court on the government’s motion to dismiss without

prejudice the Information, charging the defendant with violating Title 18, United States Code,

Section 111(a)(1), pursuant to Rule 48(a), Federal Rules of Criminal Procedure, the Court being

fully advised:

       IT IS HEREBY ORDERED that the Information, charging the defendant with violating

Title 18, United States Code, Section 111(a)(1) in the above-captioned matter is DISMISSED

without prejudice.

Dated:November 4th 2020



                                                      __________________________________
                                                      HONORABLE KARIN J. IMMERGUT
                                                      United States District Judge
  Presented by:


  BILLY J. WILLIAMS
  United States Attorney

  s/ Parakram Singh
  PARAKRAM SINGH, OSB #134871
  Assistant United States Attorney
  Order Dismissing Information                                                              Page 1
